United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-2210
                      ___________________________

Lesa Benacquisto; Daniel Benacquisto; Richard Thoresen; Elizabeth Thoresen;
 Arnold Mork; Isabella Mork; Ronald Melchert; Susan Melchert, on behalf of
themselves and all others similarly situated; Steven A. Creaturo; Paul Russell;
                                 Tyva Russell

                                           Plaintiffs

               Estate of Marjory Gail Thomas Osborn-Vincent

                                    Plaintiff - Appellant

Richard Osborn, Personal Representative of the Estate of Marjory Gail Thomas
                             Osborn-Vincent

                                    Movant - Appellant

                                      v.

American Express Financial Corporation, Sued as: American Express Financial
Service Corp.; American Express Financial Advisors, Inc.; American Centurion
  Life Assurance Company of New York, Sued as: American Centurion Life
Assurance Company; American Enterprise Life Insurance Company; American
  Partners Life Insurance Company; IDS Life Insurance Company; IDS Life
                      Insurance Company of New York

                                  Defendants - Appellees
                                ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                              ____________
                             Submitted: May 12, 2022
                              Filed: August 5, 2022
                                  ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

       Marjory Gail Thomas Osborn-Vincent was an unnamed class member in an
action settled in the District of Minnesota involving alleged misrepresentations made
by the defendants while marketing, selling, administering, and servicing various life
insurance and annuity products. See Benacquisto v. Am. Express Fin. Corp., Civil
No. 0:00-cv-1980-DSD/DTS (D. Minn. 2001). After Osborn-Vincent died in March
2016, her Estate commenced an action in Oregon asserting various contract, fraud,
and elder abuse claims pertaining to Osborn-Vincent’s 1989 purchase of a purported
“single-premium universal life insurance policy.” Her Estate alleges that beginning
in 2010, the defendants started charging monthly premiums and costs that eventually
led to the depletion of the policy’s funds, which ultimately caused it to lapse. The
district court granted the defendants’ motion to enforce the settlement agreement and
enjoined the Estate from pursuing the Oregon claims.

      In a prior appeal, this Court found personal jurisdiction lacking because the
defendants had not served the party they sought to enjoin (the Estate’s personal
representative), nor had they moved to substitute the personal representative as a
party. Estate of Osborn-Vincent v. Am. Express Fin. Corp., 835 F. App’x 167 (8th
Cir. 2021) (unpublished). On remand, the district court 1 addressed the Court’s
concerns and granted the defendants’ motion to substitute Richard Osborn as the
Estate’s personal representative, denied the Estate’s motion to dismiss, and granted
the defendants’ motion to enforce the settlement agreement. The Estate again
appeals, contending the district court erred by making insufficient and erroneous

      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
                                    -2-
findings relating to jurisdiction and Federal Rule of Civil Procedure 25(a), by
misapplying the facts and circumstances when it enforced the settlement agreement
and enjoined the Estate from pursuing claims in Oregon, and by declining to apply
the equitable doctrines of laches and unclean hands. We affirm.

       We review de novo the district court’s interpretation of the Federal Rules of
Civil Procedure. Kuelbs v. Hill, 615 F.3d 1037, 1041 (8th Cir. 2010). The Estate
asserts the defendants failed to properly serve the personal representative under Rule
4 of the Federal Rules of Civil Procedure and that substitution of the personal
representative was untimely and improper under Rule 25(a) of the Federal Rules of
Civil Procedure. We find both arguments unavailing.

       “Rule 25(a) is a procedural rule setting forth the proper method for the
substitution of parties, and federal courts must apply federal rules, rather than state
law, in determining the proper procedure for substitution following a party’s death.”
In re Baycol Prods. Litig., 616 F.3d 778, 785 (8th Cir. 2010). Because the decision
to allow the substitution of a party lies within the sound discretion of the district
court, we review the district court’s determination to substitute a party for an abuse
of discretion. Kemp v. Balboa, 175 F.3d 1024 (8th Cir. 1999) (citing Froning’s, Inc.
v. Johnston Feed Svc., Inc., 568 F.2d 108, 110 n.4 (8th Cir. 1978)); see Fed. R. Civ.
P. 25(a) (1) (“If a party dies and the claim is not extinguished, the court may order
substitution of the proper party.”).

        Rule 25(a)(3)’s non-party service requirement serves two important
purposes: (1) it assures actual notice is provided to the proper non-party, Barlow v.
Ground, 39 F.3d 231, 233 (9th Cir. 1994), and it brings the non-party within a court’s
jurisdiction, Ransom v. Brennan, 437 F.2d 513, 518 (5th Cir. 1971). According to
the Estate, service was deficient because the defendants served the personal
representative with their motions to enforce the settlement agreement and for party
substitution, but not a summons and complaint. While Rule 25(a)(1) could be
clearer, a careful reading of the rule coupled with an understanding of its purposes
leads to two conclusions. First, to trigger the 90-day limitation period set forth in
                                         -3-
the rule, a party must serve a statement noting death. Younts v. Fremont Cnty., Iowa,
370 F.3d 748, 752 (8th Cir. 2004). The rule, however, was not intended to mandate
a statement noting death. See Kaubisch v. Weber, 408 F.3d 540, 543 (8th Cir. 2005)
(noting the Advisory Committee Notes to Rule 25 state that a motion for substitution
may be made by any party or representative of the deceased party without awaiting
the suggestion of death). And, second, a motion to substitute a party and/or a
suggestion of death must be served on other parties as provided in Rule 5 and on
non-parties in the manner provided by Rule 4. Fed. R. Civ. P. 25(a)(3).

       To effectuate service under Rule 4, a party may either follow state law where
service is made or fulfill one of the following: (a) deliver a copy to the individual
personally; (b) leave a copy at the individual’s dwelling or usual place of abode with
someone of suitable age and discretion who resides there; or (c) deliver a copy to an
authorized agent. Fed. R. Civ. P. 4(e). Here, the personal representative (a non-
party) was served with the motion to substitute in a manner provided by Rule 4,
received notice in compliance with Rule 25(a), and was properly brought within the
jurisdiction of the Minnesota district court. Cf. Adams v. AlliedSignal Gen.
Aviation Avionics, 74 F.3d 882, 885 (8th Cir. 1996) (explaining that a district court
lacks jurisdiction over an improperly served party whether or not it had notice of the
lawsuit). Under these circumstances, service of a summons and complaint
contemporaneously with service of the motion to substitute party was neither
required by Rule 25(a) nor caused service to be deficient for purposes of substitution
of a deceased party following this Court’s remand.

       The Estate also contends the district court erred because the request to
substitute was untimely since it was made more than 90 days after the Estate filed a
formal notice of death. The Estate argues two statements in its 15-page brief in
opposition to the defendants’ first motion to enforce the settlement, which does
nothing more than make a passing reference to “Decedent’s death” and “records at
her death” (Dist. Ct. Dckt. #617, pp. 6, 12), is the equivalent to a formal notice of
death. The Estate’s interpretation of the meaning of formal notice is inconsistent
with the common understanding of the term and our precedent. See Campbell v.
                                         -4-
State of Iowa, Third Jud. Dist. Dep’t of Corr. Servs., 702 F.3d 1140, 1142 (8th Cir.
2013) (requiring a formal motion to suggest death as one method to substitute a
party); In re Baycol Prods. Litig., 616 F.3d at 784 (quoting Rende v. Kay, 415 F.2d
983, 986 (D.C. Cir. 1969)) (“[A] suggestion of death should identify the
representative or successor of an estate who may be substituted as a party for the
deceased before Rule 25(a)(1) may be invoked.”).

        The Estate next argues that the court lacks personal jurisdiction because the
personal representative has no contacts to Minnesota. Despite the personal
representative’s purported lack of contacts with Minnesota, Osborn-Vincent did not
opt out of the Benacquisto class action, and the district court explicitly retained
jurisdiction over the settlement agreement. The Supreme Court has explained the
lesser need for external protections of class plaintiffs in certain situations. Compare
Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 808-12 (1985) (To bind an absent
class action plaintiff, even a plaintiff who does not possess minimum contacts with
the forum, minimal due process protection is required, which involves notice and an
opportunity to be heard and participate in the litigation), with Bristol-Myers Squibb
Co. v. Superior Court of Cal., San Francisco Cnty., 582 U.S. ___, 137 S. Ct. 1773,
1781-82 (2017) (nonresident consumers’ products liability claims against
nonresident prescription drug manufacturer were not connected to California and
due process did not permit the exercise of specific personal jurisdiction over the
claims in California). The district court in this case approved the minimally required
procedural due process safeguards in the class action, including notice of the
Benacquisto class action and an opportunity for class members to participate in the
litigation and be heard. Beyond the Estate’s self-serving statements, there is no
evidence suggesting the defendants did not follow the approved procedures when
notifying Osborn-Vincent or that Osborn-Vincent did not receive a benefit—free
accidental death benefit insurance—in exchange for release of the identified claims.
The district court did not err in finding it had personal jurisdiction over Richard
Osborn, as the personal representative of the Estate, who is bound by the terms of
the Benacquisto settlement agreement.


                                         -5-
       The settlement agreement contained a broad release covering the period of
January 1, 1985, to February 29, 2000. The class plaintiffs agreed to “release, acquit
and forever discharge [the defendants] from any and all past or present Claims and
Causes of Action (defined below)2 that are based upon, related to, or connected with,
directly or indirectly, in whole or in part . . . the allegations, facts or subjects set
forth or otherwise raised in Benacquisto.” Dist. Ct. Dckt. #459-6, Settlement
Agreement, p. 53. The class plaintiffs also agreed to “not now or hereafter initiate,
participate in, maintain, maintain a right to or assert against the [defendants], or any
of them, either directly or indirectly, derivatively, on their own behalf, or on behalf
of the Class or the general public or any other person or entity, and Claims and
Causes of Action (as defined below) that are based upon, related to, or connected
with, directly or indirectly, in whole or in part . . . the allegations, facts or subjects
set forth or otherwise raised in Benacquisto.” Id. at p. 54.

       The Oregon claims, while occurring temporally after the class period closed,
are plainly related to the representations purportedly made by the defendants in 1989
and 1991 indicating that Vincent-Osborn would not owe any premiums. Because
the alleged bad acts are based upon, relate to, and are connected to released conduct,


      2
        “Claims and Causes of Action” was defined in the settlement agreement to
mean “any and all claims for relief (including any federal, exclusively federal, state,
or other causes of action, suits, petitions, or demands in law or equity), any and all
allegations of liability (including any allegations of debts, obligations, promises,
guarantees, damages, awards, or for any equitable, legal and administrative relief),
and any and all demands for damages or equitable relief (including any claims for
recission, reformation, restitution or damages of any kind, including those in excess
of actual damages and claims for mental anguish), that have been, could have been,
may be or could be asserted in any court action, whether federal, state or otherwise,
or before any administrative body (including any brought by or on behalf of any state
or local insurance, prosecutorial or other organization), tribunal, arbitration panel,
or other adjudicatory body, regardless of whether based on federal, state or local law,
statute, ordinance, regulation, contract, common law, or any other source, and
regardless of whether foreseen or unforeseen, suspected or unsuspected, or fixed or
contingent at the time of this Settlement.” Dist. Ct. Dckt. #459-6, Settlement
Agreement, pp. 56-57.
                                           -6-
the district court did not err in finding the claims brought in the Oregon action are
precluded by the plain language of the terms in the Benacquisto settlement
agreement.

       Lastly, the Estate seeks review of the district court’s decision declining to
apply the doctrines of laches or unclean hands. We review the district court’s
determination relating to equitable defenses for abuse of discretion. Lawn
Managers, Inc. v. Progressive Lawn Managers, Inc., 959 F.3d 903, 911 (8th Cir.
2020). Upon careful review of the record, the district court did not abuse its
discretion in finding the doctrines of laches and unclean hands were inapplicable
under the facts and circumstances of this case. See In re BankAmerica Corp., 15 4th
865, 872 (8th Cir. 2021) (stating the requirements for laches include a showing of
unreasonable and inexcusable delay that has resulted in prejudice); Slidell, Inc. v.
Millennium Inorganic Chems., Inc., 460 F.3d 1047, 1058 (8th Cir. 2006) (noting
unclean hands bars a party who acted inequitably in relation to the merits of the case
from obtaining equitable relief).

      For the foregoing reasons, the district court’s judgment is affirmed.
                      ______________________________




                                         -7-